tcmemo_2007_53 united_states tax_court lloyd t asbury attorney at law p a petitioner v commissioner of internal revenue respondent docket no filed date lloyd t asbury an officer for petitioner monica j miller for respondent memorandum opinion whalen judge this case is before the court to decide respondent’s motion to dismiss for lack of jurisdiction the substantive issues in the case involve a notice_of_deficiency issued to petitioner lloyd t asbury attorney at law p a in which respondent determined a deficiency and penalties in petitioner’s corporate_income_tax for respondent moves to dismiss the case for lack of jurisdiction on the ground that no proper person has petitioned this court on petitioner’s behalf the petition alleges that petitioner is an involuntarily dissolved florida professional_corporation and that lloyd t asbury is an indigent former florida attorney presently incarcerated in the florida state prison system the petition also alleges that mr asbury was the only director and shareholder of petitioner during its corporate existence mr asbury signed the petition without a title or any indication that he signed on petitioner’s behalf respondent moves to dismiss this case for lack of jurisdiction and has yet to answer the petition we reject petitioner’s assertion that respondent was required to file the subject motion within the time specified by rule a of the tax_court rules_of_practice and procedure hereinafter all rule references are to the tax_court rules_of_practice and procedure respondent’s motion to dismiss can be made at any time because it goes to the jurisdiction of the court see eg 114_tc_268 affd 22_fedappx_837 9th cir starvest u s inc v commissioner tcmemo_1999_314 respondent’s motion asserts that the case must be dismissed because it was not brought by a party with the capacity to engage in litigation in this court respondent’s motion notes that pursuant to rule c the capacity of a corporation to engage in litigation in this court is determined in accordance with the law of the state in which the corporation was organized according to respondent’s motion under florida law only a licensed attorney may represent a corporation in court respondent’s motion points out that mr asbury was not a licensed attorney when he filed the instant petition and thus he lacked the capacity to file such action pursuant to t c rule in a supplement to petitioner’s notice of objection mr asbury asserts on petitioner’s behalf that petitioner was incorporated in the state of florida in and was administratively dissolved in for failure_to_file its corporate annual report and to pay the necessary fees to renew its corporate charter according to mr asbury during petitioner’s existence he was its only officer president secretary and treasurer and he signed all corporate documents in that capacity mr asbury cites rule c and asserts that under florida law an administratively dissolved corporation is not precluded from bringing an action in its corporate name he claims authority to represent petitioner pursuant to rule b as petitioner’s only corporate officer respondent’s reply to the supplement to petitioner’s notice of objection does not deny any of the facts alleged by petitioner respondent’s reply also makes it plain that it is not petitioner’s status as an administratively dissolved florida corporation that is the basis for respondent’s position that the instant petition must be dismissed for lack of jurisdiction respondent concedes that petitioner is entitled to bring this action on the basis of fla stat ann secs and west those provisions of the florida statutes according to respondent allow administratively dissolved corporations to carry on or defend an action in their corporate name respondent’s position is that petitioner as represented by mr asbury did not have the capacity to file the instant petition because mr asbury was not authorized under florida law to file the instant petition on petitioner’s behalf respondent argues that under rule c the capacity of a representative to litigate in this court is determined under the law of the jurisdiction where the authority is derived according to respondent nothing in the law of the state of florida grants authority to a former officer director or shareholder to represent a dissolved corporation in a representative capacity furthermore respondent cites a number of cases holding that in florida it is well established that only a licensed attorney may represent a corporation in court respondent points out that mr asbury is not currently licensed to practice law in florida or in any other jurisdiction accordingly respondent argues that mr asbury lacked the capacity to file the instant petition and the court lacks jurisdiction to consider it respondent acknowledges that rule b allows for a corporation to be represented by an authorized officer of the corporation in tax_court however respondent argues that while rule b allows for a corporation to be represented by an ‘authorized officer’ it does not allow for a dissolved corporation to be represented by a former officer according to respondent the purpose of rule b is to limit to officers of the corporation as opposed to directors shareholders or other agents the persons who can be authorized by state law to represent the corporation in this court according to respondent mr asbury cannot act in a representative capacity for petitioner because florida law does not grant authority to a former officer to represent a dissolved entity with exceptions not applicable here petitioner bears the burden of establishing affirmatively all facts giving rise to our jurisdiction see patz trust v commissioner 69_tc_497 65_tc_346 35_tc_177 petitioner must establish that respondent issued to petitioner a valid notice_of_deficiency and petitioner or someone authorized to act on petitioner’s behalf filed a timely petition with the court see rule a c 93_tc_22 fehrs v commissioner supra pincite in order to meet this burden petitioner must establish that mr asbury has authority to act on petitioner’s behalf see 27_tc_837 22_bta_686 cf scenic wonders gallery llc v commissioner tcmemo_2000_64 if the petition is not filed by petitioner or by someone lawfully authorized to act on petitioner’s behalf then we are without jurisdiction to consider it see eg fehrs v commissioner supra pincite photo art mktg trust v commissioner tcmemo_2000_57 rule provides in pertinent part as follows a petitioner deficiency or liability actions a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reasonable_time has been allowed after objection for ratification by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party c capacity the capacity of a corporation to engage in such litigation shall be determined by the law under which it was organized the capacity of a fiduciary or other representative to litigate in the court shall be determined in accordance with the law of the jurisdiction from which such person’s authority is derived rule b provides as follows b personal representation without counsel in the absence of appearance by counsel a party will be deemed to appear on the party’s own behalf a corporation may be represented by an authorized officer of the corporation any such person shall state in the initial pleading or other paper filed by or for the party such person’s name address and telephone number and thereafter shall promptly notify the clerk in writing in duplicate for each docket number involving that party of any change in that information under rule c the capacity of a corporation to litigate in this court is determined by the law of the state in which it was organized this has been the rule in this court and in our predecessor the board_of_tax_appeals since see 63_tc_304 petitioner was organized under the laws of the state of florida therefore petitioner’s capacity to file a petition in this court seeking redetermination of the tax_deficiency underlying this action is governed by the law of the state of florida see rule c two provisions of the florida statutes are pertinent to our decision fla stat ann sec effect of dissolution provides in relevant part a dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs dissolution of a corporation does not a transfer title to the corporation's property c subject its directors or officers to standards of conduct different from those prescribed in ss except as provided in s e prevent commencement of a proceeding by or against the corporation in its corporate name g terminate the authority of the registered agent of the corporation fla stat ann sec procedure for and effect of administrative dissolution provides in relevant part a corporation administratively dissolved continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under s and notify claimants under s a director officer or agent of a corporation dissolved pursuant to this section purporting to act on behalf of the corporation is personally liable for the debts obligations and liabilities of the corporation arising from such action and incurred subsequent to the corporation’s administrative dissolution only if he or she has actual notice of the administrative dissolution at the time such action is taken but such liability shall be terminated upon the ratification of such action by the corporation’s board_of directors or shareholders subsequent to the reinstatement of the corporation under ss the administrative dissolution of a corporation does not terminate the authority of its registered agent according to these provisions of the florida statutes an administratively dissolved florida corporation continues in existence indefinitely to wind up and liquidate its business and affairs and it retains the right to sue and be sued in its own name see fla stat ann sec and ron’s quality towing inc v se bank so 2d fla dist ct app cygnet homes inc v kaleny ltd inc so 2d fla dist ct app see also starvest u s inc v commissioner tcmemo_1999_314 a dissolved florida corporation continues in existence indefinitely to the extent necessary to wind up and liquidate its business and affairs including the right to sue and be sued in its own name it is undisputed that filing the instant petition for redetermination of the deficiency and penalties determined in petitioner’s tax for was necessary for petitioner an administratively dissolved florida corporation to wind up and liquidate its business and affairs cf starvest u s inc v commissioner supra the adjustment and settlement of the tax_liabilities of a corporation are necessary steps in closing the business of the corporation see 32_tc_187 affd without published opinion 286_f2d_960 6th cir bos lines inc v commissioner tcmemo_1965_71 affd 354_f2d_830 8th cir on the basis of the above we find that under florida law petitioner continues in existence notwithstanding its administrative dissolution during the time necessary to seek redetermination of the instant notice_of_deficiency in this court and to wind up its other business affairs we further find that petitioner has the legal capacity under florida law to file the subject petition for redetermination and to litigate in this court even though petitioner had been administratively dissolved at the time the petition was filed see rule c starvest u s inc v commissioner supra cf 87_tc_586 77_tc_1194 72_tc_391 63_tc_304 lee enters inc v commissioner tcmemo_1992_629 am police fire found inc v commissioner tcmemo_1981_704 respondent does not seem to disagree with these findings as mentioned above respondent concedes that petitioner is entitled to bring this action we take this statement as respondent’s concession that petitioner has the capacity under rule c and the laws of the state of florida to litigate in this court and to seek redetermination of the subject notice_of_deficiency respondent’s position that this case should be dismissed focuses on mr asbury’s authority under state law to act as petitioner’s representative respondent’s position is that the case must be dismissed because mr asbury is not authorized under florida law to act on petitioner’s behalf it appears that respondent challenges mr asbury’s authority both to approve the filing of the instant petition as an officer of petitioner and to appear in these proceedings as petitioner’s representative as we view it the issues raised by respondent’s motion are whether mr asbury is an active and authorized officer of petitioner under florida law who properly acted on petitioner’s behalf in approving the filing of the instant petition and whether mr asbury is an authorized officer within the meaning of that term in rule b who can represent petitioner in these proceedings without counsel as to the first issue respondent argues that florida law does not authorize a former officer director or shareholder to represent a dissolved corporation in a representative capacity contrary to respondent’s argument the above-quoted provisions of the florida statutes which explicitly apply to a dissolved corporation and its former officers provide not only that the dissolved corporation continues in existence and retains the right to sue and be sued but also in effect that the individuals who were officers and directors of the dissolved corporation continue in those positions and retain the authority to act on behalf of the corporation during the time necessary to wind up the business of the corporation see fla stat ann secs c furthermore florida law specifically provides that the officers or directors of the dissolved corporation are not subject_to standards of conduct that are different from those prescribed for officers and directors of other corporations except that they may be personally liable for the corporation’s debts obligations and liabilities arising from their actions see id questions about the authority of an officer of a corporation to act for and to bind the corporation are questions of fact to be decided under the common_law of agency see eg trans world travel v commissioner tcmemo_2001_6 starvest u s inc v commissioner supra it is undisputed that mr asbury was petitioner’s only officer or director before petitioner was administratively dissolved since petitioner was dissolved mr asbury has continued as petitioner’s only officer and director by operation of florida law and he retains the authority to act on petitioner’s behalf to wind up and liquidate petitioner’s business and affairs see fla stat ann secs as petitioner’s only officer or director after the dissolution mr asbury is the only person who can act on petitioner’s behalf accordingly he is the only person who could have the authority to approve the filing of the instant petition for redetermination on petitioner’s behalf see bared cobo co v commissioner supra starvest u s inc v commissioner supra we find that mr asbury had the authority to sign the petition on petitioner’s behalf we further find that he is an authorized officer for purposes of rule b respondent’s motion argues that mr asbury cannot appear on petitioner’s behalf in this court without counsel as an authorized officer of petitioner within the meaning of rule b according to respondent an officer of a florida corporation is not authorized by rule b to represent the corporation in this court unless the officer is also an attorney who can represent the corporation before the courts of the state of florida respondent cites no authority in support of this interpretation of rule b the explanatory note that accompanied the promulgation of rule b states as follows par b is concerned with pro_se appearances and is the counterpart of present t c rule however par b states a rule not expressed in t c rule that a party is deemed to appear for himself in the absence of appearance by counsel in such event the clerk can make service of papers by directing them by mail to the party foreclosing any claim of failure to serve counsel par b goes beyond t c rule in specifying the information required of the pro_se party and expands the provision on the persons who may act in a representative capacity for a pro_se party t c thus among other things rule b was intended to expand the scope of former rule its counterpart regarding the persons who could act in a representative capacity for a pro_se party former rule provided in part as follows a taxpayer corporation may be represented by a bona_fide officer of the corporation upon permission granted in its discretion by the court or the division sitting thus under former rule an officer of a corporation could represent the corporation in this court but the officer was required to obtain the permission of the court to do so rule b expanded the scope of former rule by permitting a corporation to be represented in this court by an authorized officer of the corporation under respondent’s interpretation of rule b a corporate officer can represent the corporation only if the officer is specifically authorized by state law to represent the corporation in litigation conducted in the courts of that state this would be a contraction of the former rule not an expansion contrary to respondent’s interpretation rule b allows an authorized officer of a corporation such as mr asbury to represent the corporation in this court without counsel this is an exception to the usual rule in federal courts under which corporations are required to be represented in court by a duly licensed attorney see eg rowland v cal men’s colony unit ii men’s advisory counsel 506_us_194 rule b does not require an officer to be specifically permitted to represent the corporation in state court see 24_fedappx_608 7th cir at trial house proceeded pro_se and also elected to appear on jjh’s joseph j house inc ’s behalf as the tax_court rules permit him to do see tax_court rule b affg tcmemo_2000_22 illinois corporation 126_tc_359 n tennessee limited_liability_company wfo corp v commissioner tcmemo_2004_186 ohio corporation oliver family found v commissioner tcmemo_1997_220 nevada nonprofit corporation upon consideration of the foregoing an appropriate order will be issued denying respondent’s motion
